DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 22 recites the limitation "the materials" in clause 1.  There is insufficient antecedent basis for this limitation in the claim as the claims previously recite “material” and therefore the introduction of a plurality of materials lacks prior support in the claims.
Claims 2-3, 23, each individually require a moisture content in “%” but fail to quantify the % of what, i.e. weight % or volume %, and therefore the scope of these claims are unclear.
Dependent claims are similarly rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 9157190 by Cook.
Claim 1:  Cook discloses a method for improving the hydrophobic properties of cellulosic material, the method comprising: immersing the material in an inert gas, the materials having measurable moisture content (Figure 1 and accompanying text, see moisture content at column 5, lines 55-56, drying would inherently include presence of moisture), heating the material to a temperature of 203F (column 8, lines 5-15) treating the material with a vapor of silane until the silane reacts with the water moisture to form hydroxysilanes that are diffused throughout the material (column 8, lines 15-60).  Cook discloses the process results in not leaving an acidic residue (column 9, line 1-20). 
	Claims 4-5, 19:  Cook discloses methyltricholorosilane (column 6, lines 35-41).
Claim 6:  Cook discloses reacting the methylchlorosilane with water to produce a reaction product (column 8, lines 35-40); however, while the references fails to explicitly disclose the product is hydroxysilane, the examiner notes the prior art disclose the same reactants and conditions disclosed and claimed as necessary to achieve the claimed produce and thus must necessarily have the same product unless the applicant is performing other process conditions or gases that are not claimed nor disclosed.
Claim 16:  Cook discloses removing byproduct vapors (column 5, lines 60-67) and such would meet the claims as drafted.
Claim 17:  Cook discloses removing byproduct vapors (column 5, lines 60-67) and such would meet the claims as drafted.
Claim 18:  Cook discloses acid is hydrochloric acid (column 8, lines 60-68) and the silane comprises chlorosilane(column 6, lines 35-41).
Claim 20:  Cook discloses paper or wood pieces (column 9, line 65-67).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3856558 by Robbart taken with Cook, or visa versa.
Robbart discloses a method for improving the hydrophobic properties of cellulosic material, the method comprising: using a materials having measurable moisture content (column 4, lines 25-), heating the material to a temperature of 180F (column 3, lines 20-30) and 250F (column 4, lines 30-35) and treating the material with a vapor of silane until the silane reacts with the water moisture to form hydroxysilanes that are diffused throughout the material (column 3, lines 5-20, column 1, lines 35-38).  Cook discloses the process results in not leaving an acidic residue (column 4, lines 39-55). 
Robbart fails to disclose immersing the material in an inert gas; however, Cook also discloses the treatment of the cellulosic material as discussed above with respect to the 35 USC 102(a)(1) rejection, incorporated herein by reference, and discloses using immersing in inert gas prior to halosilane (Figure 1 and accompanying text).  Therefore, taking the references collectively, it would have been obvious to have modified Robbart to minimize the amount of the halosilanes leaving the treatment chamber by producing an overpressure (column 5, lines 55-68). 
Alternatively, Cook discloses all that is taught above and discloses a measureable moisture content; however, does not measure such.  Robbart discloses a measureable content of about 7% (column 4, lines 25-50) and therefore using a cellulose with a measurable content of water would have been obvious as predictable.
Claims 2-3:  Robbart discloses drying to about 7% ( column 4, lines 25-50).
Claims 4-5, 19:  Robbart discloses methyltrichlorosilane (column 3, lines 6-10).  Cook discloses methyltricholorosilane (column 6, lines 35-41).
Claim 6:  Robbart and Cook discloses reacting the methylchlorosilane with water to produce a reaction product (Robbart at column 1, lines 35-38, Cook at column 8, lines 35-40); however, while the references fails to explicitly disclose the product is hydroxysilane, the examiner notes the prior art disclose the same reactants and conditions disclosed and claimed as necessary to achieve the claimed produce and thus must necessarily have the same product unless the applicant is performing other process conditions or gases that are not claimed nor discloses.
Claim 7:  Robbart discloses a first heat treatment around 180F (column 3, lines 20-25) and thereafter treating the material at a second temperature from about 275F or 200F or more (column 4, lines 45-55, Example I).  The ranges as taught by the prior art overlap or abut the claimed ranges and thus make obvious such.  Additionally, Robbart specifically discloses that the treatment temperature and the second temperature are result effective variables (column 3, lines 22-30, column 4, lines 40-50).  Therefore, taking the level of one of ordinary skill in the art at the time of the invention, determination of the appropriate treatment temperature to effect treatment and to post treat would have been obvious to one of ordinary skill in the art through routine experimentation.  
Claim 8:  The temperature is a result effective variable as set forth above and the determination of such would have been obvious through routine experimentation.
Claims 9-10:  Robbart discloses 0.1 to 8 second and thus overlaps the claim as drafted and makes obvious such (column 2, lines 40-45).
Claim 11:  Robbart discloses a second temperature from about 275F or 200F or more (column 4, lines 45-55, Example I) and thus abuts/overlaps the claimed range and makes obvious such.  Cooks discloses 150C or 100C, see column 8, lines 30-35). 
Claims 12-13:  Robbart fails to disclose the time of such a treatment, however, the time would be a recognized result effective variable, too long will be inefficient and too short will not provide adequate benefits associated with the heat treatment and thus determination of the appropriate treatment times to effect posttreatment would have been obvious to one of ordinary skill in the art through routine experimentation.
Additionally with respect to Claims 7-13:  See also Cook which discloses the time, temperature, etc. are known result effective variables directedly affecting the treatment both for the first temperature and second temperature (column 7, lines 50-column 8, line 35) and thus determination of the appropriate treatment times and temperatures to effect silane treatment and posttreatment would have been obvious to one of ordinary skill in the art through routine experimentation.
Claim 14:  Cook discloses using inert gas and while the reference fails to explicitly disclose the claimed inert gases, argon, helium and nitrogen gas are notoriously well known inert gases and therefore using such would have been obvious as predictable.  Additionally, the genus of inert gases is small and using argon, helium and or nitrogen would have been obvious because “a person of ordinary skill has good reason to pursue the known options with his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.”
Claims 15-16:  Cook discloses removing byproduct vapors (column 5, lines 60-67) and such would meet the claims as drafted.
Claim 17:  Robbart discloses removing the acid vapors (column 4, lines 40-50) and such would meet the claims as drafted, i.e. not significantly grater than the acidity before treatment.
Claim 18:  Robbart discloses acid is hydrochloric acid (column 4, lines 40-50) and the silane comprises chlorosilane(column 3, lines 5-10).
Claim 20:  Cook discloses paper or wood pieces (column 5, lines 20-55, column 9, line 65-67, column 10, lines 1-5) and Robbart discloses treating known materials and therefore using wood pieces would have been obvious as predictable per Cook’s disclosure.  
Claim 21:  Cook discloses the feed rate of the halosilane is a result effective variable, directly affecting the penetration into the cellulosic material (column 7, lines 50 to Column 8, lines 5) thus determination of the appropriate treatment times to effect posttreatment would have been obvious to one of ordinary skill in the art through routine experimentation.
Claims 22-23:  These claims are a combination of limitations addressed above and are thus the combination of Cook and Robbart makes obvious the claim requirements for the reasons set forth above.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 3856558 by Robbart taken with Cook, or visa versa taken with PT 1937448 E, hereafter PT 448 or US 20060093743 A1 by Lippincott.
Robbart with Cook discloses all that is taught above and Cook discloses using inert gas; however, fails to disclose the type of inert gas.  However, PT 448 also discloses treating cellulosic material and discloses using inert gases such as nitrogen, helium, argon (description, e.g. page 14, stating “the []cellulosic material is contacted with a gaseous medium which is selected from air, inert gases, such as nitrogen, helium, neon, argon” ).  Alternatively, Lippincott discloses treating wood with a halosilane (0013) and discloses immersing in inert gas prior to treatment (see e.g. claim 1) and discloses using nitrogen as the inert gas (see claim 3, 0023).  Therefore using these known inert gases would have been obvious as predictable.   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P TUROCY whose telephone number is (571)272-2940. The examiner can normally be reached Mon, Tues, Thurs, and Friday, 7:00 a.m. to 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P TUROCY/Primary Examiner, Art Unit 1718